Bloodworth, J.
The facts in this case are somewhat similar to those in Frost v. State, 120 Ga. 311 (47 S. E. 901). A witness swore in part: “I found the negroes, seven of them, sitting in a ring, with cards in their hands, and I got a half-dollar off the ground.” The motion for a new trial contained only the usual general grounds. There was some slight evidence authorizing the verdict; and the verdict having been approved by the trial judge, under the repeated and uniform rulings of this court and of the Supreme Court a reviewing court is powerless to interfere. "When the verdict is apparently decidedly against the weight of the evidence, the trial judge has a wide discretion as to granting or refusing a new trial; but whenever there is any evidence, however slight, to support a verdict which has been approved by the trial judge, this court is absolutely without authority to control the judgment of the trial court. Bradham v. State 21 Ga. App. 510 (94 S. E. 618). and cit.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.